Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on November 29, 2021 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 9, and 15 have been acknowledged and entered.  
In view of the amendment to claim(s) 1, 9, and 15, the rejection of claims 1-2, 4-10, 12-16 and 18-23 under 35 U.S.C. §103 is maintained and amended as provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 10-11 of the Response to Non-Final Office Action dated August 30, 2021, which was received on November 29, 2021 (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1, 9, and 15 under 35 U.S.C. §103 in light of Grosche (U.S. Pat. App. Pub. No. 2018/0262832, hereinafter Grosche) in view of Samuelsson (U.S. Pat. App. Pub. No. 2017/0078791, hereinafter Samuelsson), Pedersen (U.S. Pat. App. Pub. No. 2017/0070826, hereinafter Pedersen), and Chan (U.S. Pat. App. Pub. No. 2009/0299739, hereinafter Chan), applicant asserts that the cited references fail to disclose "model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal." (Response, pg. 10). Applicant asserts, for example, that although “Pedersen describes improving a microphone response difference using Response, pg. 10, citing Pedersen, ¶ [0084]). This argument is not persuasive.
Pedersen discloses the newly added claim limitation. Pedersen, at paragraph [0084], alludes to prior description in the specification, explaining that the “microphone response difference” is “improved by using an LMS or NLMS algorithm according to the determined matching difference”. The full explanation of this element of paragraph [0084] is provided in Pedersen at paragraphs [0028]-[0029]. As Pedersen explains, “the different feedback paths from the receiver to the first and second microphones are taken into account for determining the respective first and second microphone response… comparing the microphone responses by determining the microphone response difference… according to the first and second estimates of the respective first and second feedback paths,” where comparing the first and second feedback path is modeling an acoustic path difference between the first microphone and the second microphone. (Pedersen, ¶ [0028]). Pedersen further teaches “the adaptation of at least the first microphone gain comprises… a least mean-square (LMS) or a normalized least mean-square (NLMS) algorithm (e.g. an adaptive algorithm), [which] is used according to the matching difference to reduce the matching difference between the microphone response difference and the predetermined reference microphone response difference.” (Pedersen, ¶ [0029]). Thus, Pedersen teaches applying an adaptive algorithm, NLMS, {…by adaptively filtering…} to the first audio signal and the second audio signal {…the first audio signal and the second audio signal} based on the acoustic path difference {modeling an acoustic path difference between the first microphone and the second microphone…}. (Pedersen, ¶ [0028]-[0029]). Therefore, the rejection is maintained. The mapping of the claim limitations has been amended in the rejection below, in light of the currently amended claims.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6, 9-10, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosche in view of Samuelsson, Pedersen, and Chan.

Regarding claim 1, Grosche discloses an apparatus (“Sound signal processing apparatus 100”; Grosche, ¶ [0070]) comprising: a first microphone that is configured at a first location relative to an audio source (“comprises a first microphone 101 a configured to receive the sound signal from the target source,” the first microphone having a first location relative to the target (audio) source; Grosche, ¶ [0070]); a second microphone that is configured at a second location relative to the audio source (“comprises… a second microphone 101 b configured to receive the sound signal from the target source,” the second microphone having a second location relative to the target source; Grosche, ¶ [0070]), wherein the second location is a greater distance from the audio source than the first location (“second microphone 101 b is located further from the target source than the first microphone 101 Grosche, ¶ [0070]); obtain, from the first microphone, a first audio signal having a first audio level (Discloses an estimator 103, which receives the first audio signal from the first microphone to estimate a first power measure (first audio level); Grosche, ¶¶ [0052]; [0071]); obtain, from the second microphone, a second audio signal having a second audio level (The estimator 103 further receives the second audio signal from the second microphone to estimate a second power measure (second audio level); Grosche, ¶ [0071]); determine a target audio level based on the second audio level… (“The estimator 103 is further configured to determine a gain factor on the basis of a ratio between the second power measure and the first power measure,” where the second power measure is incorporated as the target audio level in the gain factor; Grosche, ¶ [0072]); [and] adjust the first audio signal to the target audio level to produce an adjusted first audio signal (“The sound signal processing apparatus 100 further comprises an amplifier 105 configured to apply the gain factor to the sound signal from the target source received by the first microphone 101 a,” to adjust the first sound signal to the power level of the second audio signal, creating an adjusted first sound signal; Grosche, ¶ [0073]). Grosche further discloses a computer for performing the described functions (Grosche, ¶ [0052]). However, Grosche fails to expressly recite one or more processors coupled to receive signals derived from outputs of the first microphone and the second microphone, wherein the one or more processors are configured and output the adjusted first audio signal, model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal; and [adjust]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone, wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone.
Samuelsson teaches spatial adaptation in multi-microphone capture systems. (Samuelsson, ¶ [0015]). Regarding claim 1, Samuelsson teaches one or more processors coupled to receive signals derived from outputs of the first microphone and the second microphone (The method can “compris[e] a series of process steps… implemented by a computer, a machine, or one or more processors” wherein the signals derived from the first microphone and the second microphone (microphones 102 and 104) are received by the one or more processors; Samuelsson, ¶ [0193]; [0017]), wherein the one or more processors are configured (The method is implemented by one or more processors which are configured to perform the desired functions; Samuelsson, ¶ [0193])… and output the adjusted first audio signal (“At operation 414, the computing device may output the spatial audio signal ...”; Samuelsson, ¶ [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus of Grosche to incorporate the teachings of Samuelsson to include one or more processors coupled to receive signals derived from outputs of the first microphone and the second microphone, wherein the one or more processors are configured and output the adjusted first audio signal. The spatial adaptation system described in Samuelsson allows for microphone matching done in real time, thus saving cost, time, and complexity over traditional manufacture based microphone matching, as recognized by Samuelsson. (Samuelsson, ¶ [0004]-[0006]). However, Grosche and Samuelsson fail to expressly describe model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal; [adjust]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone, wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone.
Pedersen discloses systems and methods for microphone matching based on a predetermined reference microphone response difference. (Pedersen, ¶ [0013]). Regarding claim 1, Pedersen teaches model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal (“the microphone response difference 210 are e.g. improved by using an LMS or NLMS algorithm according to the determined matching difference” where “the different feedback paths from the receiver to the first and second microphones are taken into account for determining the respective first and second microphone response… comparing the microphone responses by determining the microphone response difference… according to the first and second estimates of the respective first and second feedback paths,” and “the adaptation of at least the first microphone gain comprises… a least mean-square (LMS) or a normalized least mean-square (NLMS) algorithm (e.g. an adaptive algorithm), [which] is used according to the matching difference to reduce the matching difference between the microphone response difference and the predetermined reference microphone response difference.” Thus, applying an adaptive algorithm, NLMS, {…by adaptively filtering…} to the first audio signal and the second audio signal {…the first audio signal and the second audio signal} based on “the microphone response difference… [between] the respective first and second feedback paths” {modeling an acoustic path difference between the first microphone and the second microphone…}; Pedersen, ¶ [0084], [0028]-[0029]); [adjust]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value (“the predetermined reference microphone response difference is determined at a reference point in time, e.g. in advance of use of the hearing aid “ where the “microphone matching unit 400 improves the matching of the microphones 310, 320 by adapting [the gain of] at least the first microphone 310 (equivalent to the second microphone) at subsequent times until the matching difference 360 is smaller or equal to the predetermined difference threshold,” where the matching difference includes the second audio level, and where reducing the matching difference means adding or subtracting the predetermined Pedersen, ¶¶ [0017], [0092]) that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone (“the reference microphone response difference is determined as a difference between a first reference microphone response of the first microphone and a second reference microphone response of the second microphone,” where the first microphone and the second microphone can be different microphones from those which determine the first audio level and the second audio level (as Pedersen explains, “the predetermined reference microphone response difference [can be] determined using the same predetermined spatial arrangement of the first microphone, the second microphone and the receiver (loudspeaker) relative to each other as is used for determining the microphone response difference between the first microphone response and the second microphone response.” thus indicating that the predetermined reference microphone response difference can be derived from separate first and second reference microphones); Pedersen, ¶¶ [0018], [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche as modified by the computing elements and self-noise detection of Samuelsson to incorporate the teachings of Pedersen to include model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal, and [adjust]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone. As taught in Pedersen, “the predetermined difference threshold has the further advantage that a matching quality of the microphones functionally coupled to the microphone matching unit can be predetermined and thus unified between [devices] of the same type, from the same user or from the same Pedersen, ¶ [0045]). However, Grosche, Samuelsson, and Pedersen fails to expressly recite wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone.
Chan teaches systems and methods of “balancing of an audio signal having two or more channels.” (Chan, ¶¶ [0006]). Regarding claim 1, Chan teaches wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone ("Additionally or in the alternative, bias factor IS may be evaluated offline based on the actual response of an instance of the device to a directional acoustic signal. In this approach, a reference instance of the device (also called a “reference device”) {where the reference device comprises a primary microphone (first reference microphone) and a secondary microphone (second reference microphone)} is placed in a standard orientation relative to a directional information source, and an acoustic signal is produced by the source," where "bias factor IS...” can be applied to correct for channel imbalance in “any instance of a device of the same type as the reference instance,"; Chan, ¶¶ [0129], [0131]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche as modified by the computing elements and self-noise detection of Samuelsson and the predetermined reference microphone response difference of Pedersen to incorporate the teachings of Chan to include wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone. The use of a reference device can allow for correction of “channel imbalance that may be expected, due to directionality of an information source,” to improve the function of a voice responsive device in a noisy environment, without “significant parameter tuning,” as recognized by Chan. (Chan, ¶¶ [0131], [0010]).

Regarding claim 2, the rejection of claim 1 is incorporated. Grosche further discloses wherein the one or more processors are configured to adjust the first audio signal to the target audio level (“The sound signal processing apparatus 100 further comprises an amplifier 105 configured to apply the gain factor to the sound signal from the target source received by the first microphone 101 a,” to adjust the first sound signal to the power level of the second audio signal; Grosche, ¶ [0073]) by: calculating a difference between the target audio level and the first audio level (The estimator 103 determines the gain factor (target audio level) on the basis of a ratio (the difference) between the second power level (target audio level) and the first power level (first audio level); Grosche, ¶ [0072]);  and increasing or decreasing the first audio level by the difference between the target audio level and the first audio level (The power level of the first sound signal is increased or decreased based on the gain factor (the difference between the second power measure and the first power measure over time); Grosche, ¶ [0075]).

Regarding claim 4, the rejection of claim 1 is incorporated. Grosche, Samuelsson, Pedersen, and Chan disclose all of the elements of the current invention as stated above. However, Grosche and Samuelsson fail to expressly recite wherein the first reference microphone is located at a first reference location relative to a reference audio source, wherein the first reference location is similar to the greater distance from the audio source, and the second reference microphone is located at a second reference location relative to the reference audio source.
The relevance of Pedersen is described above with reference to claim 1. Regarding claim 4, Pedersen teaches wherein the first reference microphone is located at a first reference location relative to a reference audio source, wherein the first reference location is similar to the greater distance from the audio source (“the predetermined reference microphone response difference [can be] determined using the same predetermined spatial arrangement of the first microphone, the second microphone and the receiver (loudspeaker) relative to each other Pedersen, ¶¶ [0017], [0098] FIG. 5), and the second reference microphone is located at a second reference location relative to the reference audio source (Conversely, the first reference microphone (the second reference microphone of the instant application) is positioned with the “same predetermined spatial arrangement of the first microphone (the second microphone of the instant application)” which is a different location relative to the audio source (as shown through the first microphone 310 of FIG. 5) and closer, as compared to the second microphone 320; Pedersen, ¶¶ [0017], [0098]; FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche as modified by the computing elements and self-noise detection of Samuelsson to incorporate the teachings of Pedersen to include wherein the first reference microphone is located at a first reference location relative to a reference audio source, wherein the first reference location is similar to the greater distance from the audio source, and the second reference microphone is located at a second reference location relative to the reference audio source. As taught in Pedersen, “the predetermined difference threshold has the further advantage that a matching quality of the microphones functionally coupled to the microphone matching unit can be predetermined and thus unified between [devices] of the same type, from the same user or from the same manufacturer.”  (Pedersen, ¶ [0045]).

Regarding claim 6, the rejection of claim 1 is incorporated. Grosche, Samuelsson, Pedersen, and Chan disclose all of the elements of the current invention as stated above. However, Grosche fail(s) to expressly disclose wherein the one or more processors are further configured to: determine that the first audio level is less than a predetermined level; and in response to determining that the first audio level is less than the predetermined level, cease adjusting the first audio signal to the target audio level.
The relevance of Samuelsson is described above with relation to claim 1. Regarding claim 6, Samuelsson teaches wherein the one or more processors are further configured to: determine that the first audio level is less than a predetermined level (systems further configured for “self noise detection is based on... frame power (“pow”)... phase difference (“pd”) and ... coherence (“coh”).”  If “pow<pow_threshold1” then “the system determines that self noise is detected,” where pow_threshold1 is the predetermined level (e.g., about 80 dB) and pow is the estimated frame power for the first audio level; Samuelsson, ¶ [0106] and [0107]); and in response to determining that the first audio level is less than the predetermined level, cease adjusting the first audio signal to the target audio level (When self noise is detected by the system (when frame power is less than the threshold), the spatial adaptation is stopped; Samuelsson, ¶ [0108]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus of Grosche to incorporate the teachings of Samuelsson to include wherein the one or more processors are further configured to: determine that the first audio level is less than a predetermined level; and in response to determining that the first audio level is less than the predetermined level, cease adjusting the first audio signal to the target audio level. The spatial adaptation system described in Samuelsson allows for microphone matching done in real time, Samuelsson. (Samuelsson, ¶ [0004]-[0006]).

Regarding claim 9, Grosche discloses a method (the method/process of the “sound signal processing apparatus 100”; Grosche, ¶ [0070]) comprising: obtaining, from a first microphone that is configured at a first location relative to an audio source (“comprises a first microphone 101 a configured to receive the sound signal from the target source,” the first microphone having a first location relative to the target (audio) source; Grosche, ¶ [0070]), a first audio signal having a first audio level (Discloses an estimator 103, which receives the first audio signal from the first microphone to estimate a first power measure (first audio level); Grosche, ¶¶ [0052]; [0071]); obtaining, from a second microphone that is configured at a second location relative to the audio source (“comprises… a second microphone 101 b configured to receive the sound signal from the target source,” the second microphone having a second location relative to the target source; Grosche, ¶ [0070]), a second audio signal having a second audio level (The estimator 103 further receives the second audio signal from the second microphone to estimate a second power measure (second audio level); Grosche, ¶ [0071]), wherein the second location is a greater distance from the audio source than the first location (“second microphone 101 b is located further from the target source than the first microphone 101 a,” thus the second location is a greater distance from the target source than the first location; Grosche, ¶ [0070]); determining a target audio level based on the second audio level (“The estimator 103 is further configured to determine a gain factor on the basis of a ratio between the second power measure and the first power measure,” where the second power measure is incorporated as the target audio level in the gain factor; Grosche, ¶ [0072]); [and] adjusting the first audio signal to the target audio level to produce an adjusted first audio signal (“The sound signal processing apparatus 100 further comprises an amplifier 105 configured to apply the gain factor to the sound signal from the target source received by the first Grosche, ¶ [0073]). However, Grosche fails to expressly recite outputting the adjusted first audio signal, modeling an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal; and [adjusting]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone.
The relevance of Samuelsson is described above with relation to claim 1. Regarding claim 9, Samuelsson teaches outputting the adjusted first audio signal (“At operation 414, the computing device may output the spatial audio signal”; Samuelsson, ¶ [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing method of Grosche to incorporate the teachings of Samuelsson to include outputting the adjusted first audio signal. The spatial adaptation system described in Samuelsson allows for microphone matching done in real time, thus saving cost, time, and complexity over traditional manufacture based microphone matching, as recognized by Samuelsson. (Samuelsson, ¶ [0004]-[0006]). However, Grosche and Samuelsson fail to expressly describe modeling an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal; [adjusting]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone.
The relevance of Pedersen is disclosed above with reference to claim 1. Regarding claim 9, Pedersen teaches modeling an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal (“the microphone response difference 210 are e.g. improved by using an LMS or NLMS algorithm according to the determined matching difference” where “the different feedback paths from the receiver to the first and second microphones are taken into account for determining the respective first and second microphone response… comparing the microphone responses by determining the microphone response difference… according to the first and second estimates of the respective first and second feedback paths,” and “the adaptation of at least the first microphone gain comprises… a least mean-square (LMS) or a normalized least mean-square (NLMS) algorithm (e.g. an adaptive algorithm), [which] is used according to the matching difference to reduce the matching difference between the microphone response difference and the predetermined reference microphone response difference.” Thus, applying an adaptive algorithm, NLMS, {…by adaptively filtering…} to the first audio signal and the second audio signal {…the first audio signal and the second audio signal} based on “the microphone response difference… [between] the respective first and second feedback paths” {modeling an acoustic path difference between the first microphone and the second microphone…}; Pedersen, ¶ [0084], [0028]-[0029]); [adjusting]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value (“the predetermined reference microphone response difference is determined at a reference point in time, e.g. in advance of use of the hearing aid “ where the “microphone matching unit 400 improves the matching of the microphones 310, 320 by adapting [the gain of] at least the first microphone 310 (equivalent to the second microphone) at subsequent times until the matching difference 360 is smaller or equal to the predetermined difference threshold,” where the matching difference includes the second audio level, and where reducing the matching difference means adding or subtracting the predetermined reference microphone response difference (predetermined value), and where the second audio level is the target audio level; Pedersen, ¶¶ [0017], [0092]) that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone (“the reference microphone Pedersen explains, “the predetermined reference microphone response difference [can be] determined using the same predetermined spatial arrangement of the first microphone, the second microphone and the receiver (loudspeaker) relative to each other as is used for determining the microphone response difference between the first microphone response and the second microphone response,” thus indicating that the predetermined reference microphone response difference is derived from separate first and second reference microphones); Pedersen, ¶¶ [0018], [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche as modified by the computing elements and self-noise detection of Samuelsson to incorporate the teachings of Pedersen to include modeling an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal, and [adjusting]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone. As taught in Pedersen, “the predetermined difference threshold has the further advantage that a matching quality of the microphones functionally coupled to the microphone matching unit can be predetermined and thus unified between [devices] of the same type, from the same user or from the same manufacturer.”  (Pedersen, ¶ [0045]). However, Grosche, Samuelsson, and Pedersen fail to expressly recite wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone.
Chan is disclosed above with reference to claim 1. Regarding claim 9, Chan teaches wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone ("Additionally or in the alternative, bias factor IS may be evaluated offline based on the actual response of an instance of the device to a directional acoustic signal. In this approach, a reference instance of the device (also called a “reference device”) {where the reference device comprises a primary microphone (first reference microphone) and a secondary microphone (second reference microphone)} is placed in a standard orientation relative to a directional information source, and an acoustic signal is produced by the source," where "bias factor IS...” can be applied to correct for channel imbalance in “any instance of a device of the same type as the reference instance,"; Chan, ¶¶ [0129], [0131]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche as modified by the computing elements and self-noise detection of Samuelsson and the predetermined reference microphone response difference of Pedersen to incorporate the teachings of Chan to include wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone. The use of a reference device can allow for correction of “channel imbalance that may be expected, due to directionality of an information source,” to improve the function of a voice responsive device in a noisy environment, without “significant parameter tuning,” as recognized by Chan. (Chan, ¶¶ [0131], [0010]).

Regarding claim 10, the rejection of claim 9 is incorporated. Claim 10 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 12, the rejection of claim 9 is incorporated. Claim 12 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 9 is incorporated. Claim 14 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 15, Grosche discloses one or more non-transitory computer readable storage media encoded with instructions that, when executed by one or more processors coupled to receive signals derived from outputs of (Grosche does not expressly disclose one or more processors, however this deficiency is cured as described with reference to Samuelsson, below. “The disclosure relates to a computer program comprising program code for performing the sound signal processing method” which is “executed on a computer” and the claims as filed disclose the code stored on “a non-transitory computer-readable storage medium”; Grosche, ¶ [0052]; Claim 20) a first microphone that is configured at a first location relative to an audio source (“comprises a first microphone 101 a configured to receive the sound signal from the target source,” the first microphone having a first location relative to the target (audio) source; Grosche, ¶ [0070]); a second microphone that is configured at a second location relative to the audio source (“comprises… a second microphone 101 b configured to receive the sound signal from the target source,” the second microphone having a second location relative to the target source; Grosche, ¶ [0070]), wherein the second location is a greater distance from the audio source than the first location (“second microphone 101 b is located further from the target source than the first microphone 101 a,” thus the second location is a greater distance from the target source than the first location; Grosche, ¶ [0070]), cause the one or more processors to (describes “program code for performing the sound signal processing method according to … any of its implementation forms when executed on a computer,” Grosche, ¶ [0052]): obtain, from the first microphone, a first audio signal having a first audio level Grosche, ¶¶ [0052]; [0071]); obtain, from the second microphone, a second audio signal having a second audio level (The estimator 103 further receives the second audio signal from the second microphone to estimate a second power measure (second audio level); Grosche, ¶ [0071]); determine a target audio level based on the second audio level (“The estimator 103 is further configured to determine a gain factor on the basis of a ratio between the second power measure and the first power measure,” where the second power measure is incorporated as the target audio level in the gain factor; Grosche, ¶ [0072]); [and] adjust the first audio signal to the target audio level to produce an adjusted first audio signal (“The sound signal processing apparatus 100 further comprises an amplifier 105 configured to apply the gain factor to the sound signal from the target source received by the first microphone 101 a,” to adjust the first sound signal to the power level of the second audio signal, creating an adjusted first sound signal; Grosche, ¶ [0073]). However, Grosche fails to expressly recite one or more processors coupled to receive signals derived from outputs of the first microphone [and] the second microphone and output the adjusted first audio signal, model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal; and [adjust]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone.
Samuelsson teaches spatial adaptation in multi-microphone capture systems. (Samuelsson, ¶ [0015]). Regarding claim 1, Samuelsson teaches one or more processors coupled to receive signals derived from outputs of the first microphone and the second microphone (The method can “compris[e] a series of process steps… implemented by a computer, a machine, or one or more processors” wherein the signals derived from the first microphone and the second microphone (microphones 102 and 104) are received by the one or Samuelsson, ¶ [0193]; [0017]), … and output the adjusted first audio signal (“At operation 414, the computing device may output the spatial audio signal ...”; Samuelsson, ¶ [0037]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus of Grosche to incorporate the teachings of Samuelsson to include one or more processors coupled to receive signals derived from outputs of the first microphone [and] the second microphone and output the adjusted first audio signal. The spatial adaptation system described in Samuelsson allows for microphone matching done in real time, thus saving cost, time, and complexity over traditional manufacture based microphone matching, as recognized by Samuelsson. (Samuelsson, ¶ [0004]-[0006]). However, Grosche and Samuelsson fail to expressly describe model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal; [adjust]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone.
The relevance of Pedersen is disclosed above with reference to claim 1. Regarding claim 15, Pedersen teaches model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal (“the microphone response difference 210 are e.g. improved by using an LMS or NLMS algorithm according to the determined matching difference” where “the different feedback paths from the receiver to the first and second microphones are taken into account for determining the respective first and second microphone response… comparing the microphone responses by determining the microphone response difference… according to the first and second estimates of the respective first and second feedback paths,” and “the adaptation of at least the first microphone gain comprises… a least mean-square (LMS) or a normalized least mean-square Pedersen, ¶ [0084], [0028]-[0029]); [adjust]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value (“the predetermined reference microphone response difference is determined at a reference point in time, e.g. in advance of use of the hearing aid “ where the “microphone matching unit 400 improves the matching of the microphones 310, 320 by adapting [the gain of] at least the first microphone 310 (equivalent to the second microphone) at subsequent times until the matching difference 360 is smaller or equal to the predetermined difference threshold,” where the matching difference includes the second audio level, and where reducing the matching difference means adding or subtracting the predetermined reference microphone response difference (predetermined value), and where the second audio level is the target audio level; Pedersen, ¶¶ [0017], [0092]) that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone (“the reference microphone response difference is determined as a difference between a first reference microphone response of the first microphone and a second reference microphone response of the second microphone,” where the first microphone and the second microphone can be different microphones from those which determine the first audio level and the second audio level (as Pedersen explains, “the predetermined reference microphone response difference [can be] determined using the same predetermined spatial arrangement of the first microphone, the second microphone and the receiver (loudspeaker) relative to each other as is used for determining the microphone response Pedersen, ¶¶ [0018], [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche as modified by the computing elements and self-noise detection of Samuelsson to incorporate the teachings of Pedersen to include model an acoustic path difference between the first microphone and the second microphone by adaptively filtering the first audio signal and the second audio signal, and [adjust]… the second audio level by adding to or subtracting from, the second audio level, a predetermined value that is based on a predetermined difference between a first reference audio level of a first reference microphone and a second reference audio level of a second reference microphone. As taught in Pedersen, “the predetermined difference threshold has the further advantage that a matching quality of the microphones functionally coupled to the microphone matching unit can be predetermined and thus unified between [devices] of the same type, from the same user or from the same manufacturer.”  (Pedersen, ¶ [0045]). However, Grosche, Samuelsson, and Pedersen fail to expressly recite wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone.
The relevance of Chan is disclosed above with reference to claim 1. Regarding claim 15, Chan teaches wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone ("Additionally or in the alternative, bias factor IS may be evaluated offline based on the actual response of an instance of the device to a directional acoustic signal. In this approach, a reference instance of the device (also called a “reference device”) {where the reference device comprises a primary microphone (first reference microphone) and a secondary microphone (second reference microphone)} is placed in a standard orientation relative to a directional  Chan, ¶¶ [0129], [0131]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche as modified by the computing elements and self-noise detection of Samuelsson and the predetermined reference microphone response difference of Pedersen to incorporate the teachings of Chan to include wherein the first reference microphone and the second reference microphone are different microphones from the first microphone and the second microphone. The use of a reference device can allow for correction of “channel imbalance that may be expected, due to directionality of an information source,” to improve the function of a voice responsive device in a noisy environment, without “significant parameter tuning,” as recognized by Chan. (Chan, ¶¶ [0131], [0010]).

Regarding claim 16, the rejection of claim 15 is incorporated. Claim 16 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 15 is incorporated. Claim 18 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 15 is incorporated. Claim 20 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosche, Samuelsson, Pedersen, and Chan as applied to claims 1, 9, and 15 above, and further in view of Miller (U.S. Pat. App. Pub. No. 2016/0165361, hereinafter Miller)

Regarding claim 5, the rejection of claim 1 is incorporated. Grosche, Samuelsson, Pedersen, and Chan disclose all of the elements of the current invention as stated above. Further, Grosche describes and in response to determining…, cease adjusting the first audio signal to the target audio level (In response to determining that the target source is not active at the first microphone, “the amplifier 105 is configured to apply a unity gain factor (a gain factor of 0) to the sound signal”, Grosche, ¶ [0104]). However, Grosche, Samuelsson, Pedersen, and Chan fail to expressly recite wherein the one or more processors are further configured to: determine that the second audio level is greater than or equal to the first audio level less a predetermined amount; and in response to determining that the second audio level is greater than or equal to the first audio level less the predetermined amount.
Miller teaches systems and methods for minimizing the pickup of non-speech sounds in a dual microphone system. (Miller, ¶¶ [0003], [0005]). Regarding claim 5, Miller teaches wherein the one or more processors are further configured to (“It will be appreciated that the elements described herein can be implemented… using computer instructions stored in memory that are executed on a processing device such as a microprocessor.”; Miller, ¶ [0023]): determine that the second audio level is greater than or equal to an audio level that is equal to the first audio level less a predetermined amount (The system includes an automatic equalizer module 208 which can adjust an audio signal received from an interior microphone using the average of energy at both the interior and exterior microphone, where the interior microphone is the first microphone and the exterior microphone is the second microphone. “If the energy from the exterior (second) microphone is greater than the interior (first) microphone… An additional offset can be used in the comparison, to compensate for expected differences between the internal and external microphone.” where the offset can be “factory determined” and the offset is described as being subtracted from the internal audio signal; Miller, ¶¶ [0047]; [0045], [0060]); and in response to determining that the second audio level is greater than or equal to an audio level that is equal to the first audio level less the predetermined amount, cease adjusting the first audio signal to the target audio level (In response to determining that “the energy from the exterior microphone is greater than the interior microphone, the voice is determined to not be active, and updates to the average are stopped by applying a hold signal 311 to the average blocks 308 and 310,” where the spectral averages are the target audio level, and a substitute value is used in place of the spectral averages while the hold signal is in place; Miller, ¶¶ [0045] and [0058]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche, as modified by the computing elements and self-noise detection of Samuelsson, the predetermined reference microphone response difference of Pedersen, and systems and methods of audio signal balancing of Chan, to incorporate the teachings of Miller to include wherein the one or more processors are further configured to: determine that the second audio level is greater than or equal to the first audio level less a predetermined amount; and in response to determining that the second audio level is greater than or equal to the first audio level less the predetermined amount. The system taught in Miller avoids degradation of the signal to noise ratio by minimizing non-speech sounds received by the user, while maintaining vocal sounds. (Miller, ¶ [0003]-[0005]).

Regarding claim 13, the rejection of claim 9 is incorporated. Claim 13 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 15 is incorporated. Claim 19 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Claims 7-8 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosche, Samuelsson, Pedersen, and Chan as applied to claims 1, 9, and 15 above, and further in view of Visser (U.S. Pat. App. Pub. No. 2008/0201138, hereinafter Visser)

Regarding claim 7, the rejection of claim 1 is incorporated. Grosche, Samuelsson, Pedersen, and Chan disclose all of the elements of the current invention as stated above. However, Grosche, Samuelsson, Pedersen, and Chan fail to expressly recite further comprising: a boom configured to house the first microphone; and an earpiece configured to house the second microphone.
Visser teaches a headset for use in an acoustically noisy environment having a multitude of spaced-apart microphones. (Visser, ¶ [0022]). Regarding claim 7, Visser teaches further comprising: a boom configured to house the first microphone (“Wireless headset system 150 has... [a] housing 153 [which] holds a speaker 156... [and] a microphone boom 155... A first microphone 160 is positioned at the end of microphone boom 155”; Visser, ¶ [0059]); and an earpiece configured to house the second microphone (A second microphone 161 “may be positioned... on the main part of the housing,” where the housing includes the earpiece; Visser, ¶ [0059]; FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche, as modified by the computing elements and self-noise detection of Samuelsson, the predetermined reference microphone response difference of Pedersen, and systems and methods of audio signal balancing of Chan, to incorporate the teachings of Visser to include further comprising: a boom configured to house the first microphone; and an earpiece configured to house the second microphone. The headset design described here “generates a high quality speech signal” which “operate[s] in a stable and Visser. (Visser, ¶ [0024]).

Regarding claim 8, the rejection of claim 1 is incorporated. Grosche, Samuelsson, Pedersen, and Chan disclose all of the elements of the current invention as stated above. However, Grosche, Samuelsson, Pedersen, and Chan fail to expressly recite wherein the first microphone is an omnidirectional microphone.
The relevance of Visser is described above with reference to claim 7. Regarding claim 8, Visser teaches wherein the first microphone is an omnidirectional microphone (Describes the first and second microphone as having “both omnidirectional and directional microphones” embodiments; Visser, ¶ [0050]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche, as modified by the computing elements and self-noise detection of Samuelsson, the predetermined reference microphone response difference of Pedersen, and systems and methods of audio signal balancing of Chan, to incorporate the teachings of Visser to include further comprising: a boom configured to house the first microphone; and an earpiece configured to house the second microphone. The headset design described here “generates a high quality speech signal” which “operate[s] in a stable and predictable manner, thereby increasing overall effectiveness and efficiency”, as recognized by Visser. (Visser, ¶ [0024]).

Regarding claim 21, the rejection of claim 9 is incorporated. Grosche, Samuelsson, Pedersen, and Chan disclose all of the elements of the current invention as stated above. However, Grosche, Samuelsson, Pedersen, and Chan fail to expressly recite wherein: obtaining the first audio signal from the first microphone includes obtaining the first audio signal from a 
The relevance of Visser is described above with reference to claim 7. Regarding claim 21, Visser teaches wherein: obtaining the first audio signal from the first microphone includes obtaining the first audio signal from a microphone housed in a boom (“Wireless headset system 150 has... [a] housing 153 [which] holds a speaker 156... [and] a microphone boom 155... A first microphone 160 is positioned at the end of microphone boom 155” where “each microphone receives the user's speech, as well as a version of ambient acoustic noise” thus, the first microphone 160 (first microphone) is obtaining the first audio signal; Visser, ¶¶ [0059], [0043]); and obtaining the second audio signal from the second microphone includes obtaining the second audio signal from a microphone housed in an earpiece (A second microphone 161 “may be positioned... on the main part of the housing,” where the housing includes the earpiece and the second microphone 161 can be “a directional noise canceling microphone” which is “positioned to have a less direct path to the speaker's mouth” to receive “a slightly different ambient noise signal, as well as a somewhat different version of the speaker's speech” ; Visser, ¶¶ [0059], [0061], [0043]; FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche, as modified by the computing elements and self-noise detection of Samuelsson, the predetermined reference microphone response difference of Pedersen, and systems and methods of audio signal balancing of Chan, to incorporate the teachings of Visser to include further comprising: a boom configured to house the first microphone; and an earpiece configured to house the second microphone. The headset design described here “generates a high quality speech signal” which “operate[s] in a stable and predictable manner, thereby increasing overall effectiveness and efficiency”, as recognized by Visser. (Visser, ¶ [0024]).

Regarding claim 22, the rejection of claim 1 is incorporated. Grosche, Samuelsson, Pedersen, and Chan disclose all of the elements of the current invention as stated above. However, Grosche, Samuelsson, Pedersen, and Chan fail to expressly recite wherein obtaining the first audio signal from the first microphone includes: obtaining the first audio signal from an omnidirectional microphone.
The relevance of Visser is described above with reference to claim 7. Regarding claim 22, Visser teaches wherein obtaining the first audio signal from the first microphone includes: obtaining the first audio signal from an omnidirectional microphone (Describes the first and second microphone as having “both omnidirectional and directional microphones” embodiments and where “each microphone receives the user's speech, as well as a version of ambient acoustic noise” thus, the first microphone 160 (first microphone) is obtaining the first audio signal; Visser, ¶¶ [0050], [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sound signal processing apparatus including the amplifier of Grosche, as modified by the computing elements and self-noise detection of Samuelsson, the predetermined reference microphone response difference of Pedersen, and systems and methods of audio signal balancing of Chan, to incorporate the teachings of Visser to include further comprising: a boom configured to house the first microphone; and an earpiece configured to house the second microphone. The headset design described here “generates a high quality speech signal” which “operate[s] in a stable and predictable manner, thereby increasing overall effectiveness and efficiency”, as recognized by Visser. (Visser, ¶ [0024]).

Regarding claim 23, the rejection of claim 15 is incorporated. Claim 23 is substantially the same as claim 21 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literature to Albu et al. (F. Albu, L. T. T. Tran and S. Nordholm, "Two-microphone acoustic feedback cancellation using NLMS based algorithms," 2017 9th International Conference on Electronics, Computers and Artificial Intelligence (ECAI), 2017, pp. 1-4, doi: 10.1109/ECAI.2017.8166504) discloses modeling of acoustic feedback between a first and second feedback path of two microphones using NLMS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657